Citation Nr: 0613468	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a renal disorder, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



FINDINGS OF FACT

1. The veteran served on active duty from February 1968 to 
September 1987.  

2.  The Department of Veterans Affairs (VA) Regional Office 
in St. Petersburg, Florida notified the Board on April 25, 
2006, that the veteran died in March 2006.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this claim due to the death of the veteran. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997). This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


